               Case 1:20-cv-05626-RA Document 16 Filed 11/13/20 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 GIORGI BULEISHVILI,                                               DATE FILED: 11-13-20

                               Petitioner,
                                                                      20-CV-5626 (RA)
                          v.
                                                                           ORDER
 UNITED STATES OF AMERICA,

                               Respondent.



RONNIE ABRAMS, United States District Judge:

         On November 11, 2020, the Court received a letter from Petitioner’s counsel, informing the Court

that he is unable to submit a memorandum in support of Petitioner’s petition because Petitioner’s claims

are foreclosed by the record. Dkt. 15. If Petitioner wishes to file a memorandum in support of his

petition on his own behalf, he may do so. The deadline for Petitioner to file this memorandum is hereby

extended until December 28, 2020.

         The Clerk of Court is respectfully directed to mail a copy of this order and the letter at docket

entry 15 to Petitioner.

SO ORDERED.

Dated:      November 13, 2020
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
